UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1591


TAJIIA RAMONE HARDY,

                     Plaintiff - Appellant,

              v.

CHRISTY SMITH CAR INSURANCE; RALEIGH GENERAL HOSPITAL;
SHERIFF OF RALEIGH COUNTY; JAN-CARE AMBULANCE SERVICE;
DODGE MANUFACTURE; MED-EXPRESS; RALEIGH COUNTY DHHR
OFFICE; LT. T. L. MILES, Raleigh Co. SD; CPL. R. TALLEY, Raleigh Co. SD;
JOHN SMITH, Car Owner; CHRISTY SMITH, Car Owner; MOHAMAD KALOU,
M.D., Med Express; JESSICA SHARP, FNP, RGH (ER); KRISTINA KILLEN,
CFNP, Med Express; J. MINGO WINTERS, Fired Attorney; JOSE S. ROMERO,
RGH (ER); MRS. MOORE; SSI DISABILITY; CITY OF BECKLEY; STATE OF
WV; SSI CORPORATION BECKLEY; SSI CORPORATION CHARLESTON;
DISABILITY CORPORATION BECKLEY; DISABILITY CORPORATION
CHARLESTON; SS OFFICE BECKLEY; MR. MOSS; RICHARD MEADOWS;
ACCESS HEALTH,

                     Defendants - Appellees.


Appeal from the United States District Court for the Southern District of West Virginia, at
Beckley. Irene C. Berger, District Judge. (5:17-cv-02346)


Submitted: September 13, 2018                               Decided: September 17, 2018


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Tajiia Ramone Hardy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Tajiia Ramone Hardy appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012). We have reviewed the record and find that this appeal is frivolous.

Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the

reasons stated by the district court. Hardy v. Christy Smith Car Ins., No. 5:17-cv-02346

(S.D.W. Va. May 4, 2018 & May 21, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            3